Title: To Thomas Jefferson from Archibald Stuart, 23 December 1808
From: Stuart, Archibald
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Staunton 23d. Decr. 1808
                  
                  You will have discovered from the News-papers that our Electoral body voted unanimously for Madison and Clinton—Altho’ this was the fact, we as unanimously disapproved of the conduct of the latter and voted for him with great reluctance—He has not respected the genl Sentiment on the subject of the Election; his friends appear hostile to the Administration, & have been so uncandid and illiberal as to oppose Mr Madison on the score of the Embargo Laws, while Mr. C himself is said to observe profound Silence on that subject He appears not to know when to retire from Office & should he out live Mr Madisons Term we may be troubled with his pretentions at a future day—Under these circumstances the enquiry was what we should do—On One hand it was suggested that after the ensuing presidential Term Virginia Could not expect shortly to furnish the Union with a Chief Magistrate; It would not be politic to propose it Neither is she likely to have so prominent a Character as to supersede all local considerations—That it might be prudent now to look to the North from whence a President will most likely be taken & Choose from thence a V. President, whose principles might be tried & if Approved finally called To the presidential Chair—That among our friends in that Quarter young Mr. Adams appeared best qualifyed for the Station—That altho’ we have not classed him among our friends untill lately, yet the decided course he has taken & the treatment he has met with from the federalists will probably prevent his return to them If he ever was one of their party—That, If at this Time he was taken up by the Republicans he would be laid under strong Obligations to adhere to them and respect their principles & we could form a correct estimate of his Merits after eight years probation—
                  On the Other hand we considered, that altho we disapproved of the Course Mr. C. and his friends had taken we had no positive proof of his defection from or hostility to the administration—That he was Much respected in New York, an Important State on account of its population, wealth, and geographical Situation: That he had also been brought for ward in Pennsylvania with great Unanimity and Zeal: That Our friends in these States who wd.  vote for Mr Madison might expect our cooperation & that It might not be prudent to hazard a Separation from them or in the Slightest degree compromit our good faith altho our concurrence might be claimed only by implication—
                  These Considerations altho not Satisfactory to Many or if Any of the body at length prevailed & (the members having determined Not to separate) produced a Unanimous vote.
                  Many of the Members expressed a Wish that Mr. Adams should be made Secretary of State a Station well calculated to prove his Talents & principles & If approved best qualify him for the Chief Magistracy—
                  The Nature of the Conflict in which we are now engaged with Europe does not appear adapted, either to the nature of our government or the genius and Character of Our people—We Cannot restrain the licentiousness of the presses, & the Violent & unprincipled Opposition of the Federalists present to Our Enemies a State of things best calculated to defeat all our Measures—Many of our people are more capable of feeling than reflecting, We are Avaricious enterprising, and impatient of restrant—& I fear will Compell the govt. to depart from the prudent Measures they are disposed to adopt—If the Non intercourse regulation produces no effect upon our Enemies War I presume must be declared & the resentment of the People directed to the Proper Object—The Evils of a War with England would be greatly counterbalanced by the effects it would produce on the Politicks of the Country, It would be almost worth the expence of a war to get rid of British influence—On the Other hand a War with France and Union with England would produce the most dangerous Consequences—
                  your favor respecting your Rockbridge lands has been recd & the contents shall be attended to
                  adieu I am yrs most Sincerely
                  
                     Archd. Stuart
                     
                  
               